DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Claims 1, 2, and 4-22 are presented for examination.
Examiner would like to thank applicants for amending independent claims as discussed on a telephone interview conducted on February 8, 2021.
Response to Arguments
Applicant’s amendments with respect to Claims 1, 10, and 13 have been fully considered and are persuasive.  The rejection of claims 1, 10, and 13 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerome DeLuca on 04/13/2021.
The application has been amended as follows: 
Claim 1 line 12, cancel “The” and insert --the--.
Allowable Subject Matter
Claims 1, 2, and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 2, and 4-22  are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
“determine a bucket location of the bucket; determine a type of material located at the bucket location; determine a type of material loaded into the bucket based on the type of material located at the bucket location; determine a predefined preferred surface shape associated with the loader bucket based on the type of material loaded into the bucket” as recited in the independent claim 1,
“compare the surface model with a predefined preferred surface shape associated with the bucket, the comparison based on a determination of a volume of the material exceeding the predefined preferred surface shape” as recited in independent claim 10,
“comparing the surface model with a predefined preferred surface shape associated with the loader bucket, the comparing further comprising determining a volume of the material exceeding the predefined preferred surface shape” as recited in independent claim 13.
The closest prior art of record Hagenbuch et al (Publication No. 2008/0193273) discloses the volumetric capacity of the dump body matches the truck hauling capacity and that loads in the dump body have a center of gravity that best matches the intended load center of gravity/corresponding…the dump body is shaped and dimensional to accommodate the correct volumetric loads as well as to maintain a load distribution that results in the center of gravity of the load being proximate a predetermined location…utilizes a load profile that is based on a detailed analysis of the actual material characteristics and loading conditions present in specific filed haulage environments thereby taking into account factors such as the cohesiveness of the material to be hauled and the size, shape and gradation of the pieces of material par [0037]. 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        04/20/2021